Citation Nr: 1752513	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-11 850	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, and in excess of 60 percent from July 11, 2016, for diabetes mellitus, type I, with erectile dysfunction.

2.  Entitlement to a disability rating in excess of 10 percent, and in excess of 30 percent from July 12, 2016, for right proliferative diabetic retinopathy, non-proliferative left eye diabetic retinopathy with pseudophakia, and optic nerve atrophy, left eye, and right eye combined cataracts (claimed as aphakia).

3.  Entitlement to service connection for a dental condition with bone loss, tooth loss, and dental disease, to include as secondary to service-connected diabetes mellitus, type I.

4.  Entitlement to a disability rating in excess of 20 percent, and in excess of 40 percent from January 13, 2016, for peripheral neuropathy, right (major) upper extremity, with carpal/cubital tunnel syndrome (claimed as right hand condition/quick deteriorating).

5.  Entitlement to a disability rating in excess of 10 percent, and in excess of 20 percent from January 13, 2016, for peripheral neuropathy of the left lower extremity (sciatic nerve).

6.  Entitlement to a disability rating in excess of 10 percent, and in excess of 20 percent from January 13, 2016, for peripheral neuropathy of the right lower extremity (sciatic nerve).

7.  Entitlement to a compensable disability rating for hearing loss.

8.  Entitlement to an initial compensable disability rating for residuals of surgery on "trigger finger" on left hand (thumb).

9.  Entitlement to an initial disability rating in excess of 10 percent for linear scar associated with residuals of surgery on "trigger finger" on left hand (thumb).

10.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (femoral nerve).

11.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (femoral nerve).

12.  Entitlement to an initial disability rating in excess of 10 percent for bilateral tinnitus.

13.  Entitlement to an effective date prior to December 2, 2011 for the grant of service connection for peripheral neuropathy of the right lower extremity (femoral nerve).

14.  Entitlement to an effective date prior to December 2, 2011 for the grant of service connection for peripheral neuropathy of the left lower extremity (femoral nerve).

15.  Entitlement to an effective date prior to October 19, 2009 for the grant of service connection for bilateral tinnitus.

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, January 2014, April 2014, and November 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

On September 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all remaining claims on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn all remaining issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.






		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


